Citation Nr: 0948754	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-08 394	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased disability rating for service-
connected hypertensive cardiovascular disease, currently 
rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In a letter to VA dated in April 2007, the Veteran withdrew 
his request for a personal hearing before the Board.  
38 C.F.R. § 20.704(e).  In February 2008, he cancelled his 
request for a local hearing before a Decision Review Officer 
(DRO).  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  

In an April 2006 statement made during the course of his 
appeal, the Veteran asserted that he was unable to work due 
to problems associated with his service-connected 
hypertensive cardiovascular disease.  In a May 2006 
statement, the Veteran added that his disabilities prevented 
him from being hired for any kind of manual labor position.  
As such, it appears that the Veteran is asserting that he 
cannot work at least in part due to his service-connected 
hypertensive cardiovascular disease.  It does not appear that 
the RO has addressed this claim for a total rating based on 
individual unemployability (TDIU) in the first instance.  
Accordingly, this matter is referred to the RO for 
consideration in the first instance.  Rice v. Shinseki, 22 
Vet. App. 447 (2009); VAOPGCPREC. 6-96.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected hypertensive 
cardiovascular disease.  He was afforded VA examinations in 
September 2005 and April 2008 to assess the severity of this 
disability.  However, a review of both examinations reveals 
that they, even when combined with the other evidence of 
record, are inadequate upon which to base a determination.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran is currently rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7007 as 30 percent disabling.  The criteria 
for a 60 percent rating are warranted for more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Although the April 2008 
examination addressed the Veteran's left ventricular 
dysfunction ejection fraction and whether he had congestive 
heart failure, his MET results were not listed.  In fact, 
there are no MET readings anywhere in the associated medical 
evidence.  Moreover, it does appear that he has dyspnea on 
moderate exertion, weekly fatigue, and weekly angina.  As 
there does not appear to be a reason not to ascertain the 
Veteran's MET results, a remand is necessary to afford him an 
adequate VA examination.  38 C.F.R. § 4.100(b).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
hypertensive cardiovascular disease.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected hypertensive cardiovascular 
disease.  The examiner should report all 
signs and symptoms necessary for rating 
the Veteran's hypertensive cardiovascular 
disease under the applicable rating 
criteria.  The examiner should also 
comment as to the impact of the disability 
on the Veteran's daily activities and his 
ability to maintain employment.  

Specifically, the workload in METs and 
whether it results in dyspnea, fatigue, 
angina, dizziness, or syncope; left 
ventricular dysfunction with ejection 
fraction; and frequency of congestive 
heart failure, if found, should be 
ascertained.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the expanded 
record.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


